Case 2:13-cv-05438-ERK-AYS Document 260 Filed 05/12/21 Page 1 of 3 PageID #: 4668




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------X
  DEBORAH MOSS, on Behalf of Herself and
  All Others Similarly Situated,

                                     Plaintiff,

          -against-                                               ORDER
                                                                  CV 13-5438 (ERK)(AYS)
  FIRST PREMIER BANK, a South Dakota
  State-Chartered Bank,

                                      Defendant.
  ---------------------------------------------------------X
  SHIELDS, ANNE Y., United States Magistrate Judge:

          The parties to this action contacted chambers concerning a discovery dispute with respect

  to certain requests for production and interrogatories served on Plaintiff by Defendant. After

  receiving position letters from both parties, a telephone conference regarding the discovery

  dispute was held. Having considered the parties’ positions, as well as counsels’ argument during

  the telephone conference, the Court makes the following rulings:

               •   As to Interrogatories 11-14 and 22-27:

                   Plaintiff’s objection to these interrogatories are sustained and the interrogatories

  need not be responded to as posed. Essentially, Defendant is seeking, by way of several broad

  contention interrogatories, a legal brief that will be presented in the event that Defendant moves

  for summary judgment. While contention interrogatories are not per se prohibited by Rule 33 of

  the Federal Rules, or the Local Rules of the Eastern District, the Court finds that responding to

  the interrogatories at issue is not required here on the ground that pursuing discovery in this

  broad way is inconsistent with Rule 1 of the Federal Rules of Civil Procedure, which requires




                                                          1
Case 2:13-cv-05438-ERK-AYS Document 260 Filed 05/12/21 Page 2 of 3 PageID #: 4669




  that the Rules be construed to secure the just, speedy and inexpensive determination of every

  action and proceeding.

         While Plaintiff need not respond to these interrogatories, Defendant may inquire as to the

  factual matters raised in these interrogatories at Plaintiff’s upcoming depositions. However, such

  inquiry is limited to discovery of facts that are within Plaintiff’s knowledge and shall not extend

  to legal conclusions of any matter as to which Plaintiff lacks knowledge. Obviously, Defendant

  may not inquire as to matters covered by privilege. To the extent particular issues arise as to the

  permissibility of questions, the parties may call the Court for rulings.

             •      As to Interrogatories 28-30:

                    The same ruling above applies to Interrogatories 28-30. Since these

  interrogatories are somewhat more limited, the Court can rule clearly at this time that Defendant

  may ask Plaintiff, at her deposition, to identify any internal policies, of which she has

  knowledge, that she contends were violated. If Plaintiff knows the answer to these questions she

  will respond.

             •      As to Request for production 27:

                    The request for litigation funding documents, to the extent that they exist (and

  Plaintiff states that they do not), is denied as irrelevant. The Court disagrees with the contention

  that any such documents are relevant to Plaintiff’s credibility, or her ability to serve as a class

  representative.

             •      As to request for production number 9:

                    Defendant points out (and agreed during the conference) that this request seeks no

  more than production of documents covered by Plaintiff’s affirmative obligations to produce

  documents pursuant to Rule 26. To the extent that Plaintiff fails to comply with her obligations


                                                     2
Case 2:13-cv-05438-ERK-AYS Document 260 Filed 05/12/21 Page 3 of 3 PageID #: 4670




  under the Rule, Defendant may move, by in limine motion, if appropriate, to preclude the use of

  documents at trial consistent with the rules of the trial court.

             •   As to Request for Production 23:

                 It is clear that any statements regarding Plaintiff’s need to pay her son’s tuition

  were made to apprise the Court of the background of her case. The request to produce

  documents regarding this issue is denied as outside of the scope of discovery.

             •   Request 32 and Interrogatory 33:

                 Defendant contends that this Interrogatory was previously ruled on by Judge

  Brown. Having reviewed the transcript of the oral argument before Judge Brown, the Court

  agrees with Defendant. Judge Brown ruled on this issue in favor of Defendant and directed

  Plaintiff to produce the requested documents. Under the Federal Rules of Civil Procedure,

  Defendant has an obligation to supplement that production during the course of the action.

  Accordingly, the request to produce the documents requested and respond to the Interrogatory is

  granted.



  SO ORDERED:

  Dated: Central Islip, New York
         May 12, 2021
                                                                 /s/ Anne Y. Shields
                                                                 ANNE Y. SHIELDS
                                                                 United States Magistrate Judge




                                                     3
